                                                                                     CLERK OF SUPERIOR COURT
                                                                                     MONROE COUNTY, GEORGIA
                                                                                   SUCV2019000339
                   IN THE SUPERIOR COURT OF MONROE COUNTY
                                                                                      JUL 07, 2020 04:28 PM
                                     STATE OF GEORGIA

TEDDY CASTLEBERRY and          )
SHIRLEY CASTLEBERRY,           )
                               )                     Case No. SUCV2019000339
     Plaintiffs,               )
v.                             )
                               )
ANTHONY K. THOMAS,             )
ANTHONY THOMAS LOGISTICS, LLC, )
CASH LIQUIDATIONS, INC., and   )
TOTAL QUALITY LOGISTICS, LLC,  )
                               )
     Defendants.               )

          STATEMENT OF THE FACT OF TEDDY CASTLEBERRY’S DEATH

       NOW COMES ERIC DEAN CASTLEBERRY, Administrator of the Estate of Teddy

Castleberry, deceased, who is named as a Plaintiff in the above-styled action, and states that

Teddy Castleberry passed away on March 30, 2020.

                 7th day of July, 2020.
       This the ____

                                             Respectfully Submitted,


                                             ____________________________
                                             LINLEY JONES
                                             State Bar No. 403045
                                             ANGELA FORSTIE
                                             State Bar No. 940654
                                             Attorneys for Plaintiffs


The Linley Jones Firm, P.C.
3334 Peachtree Road NE
Suite CU-2
Atlanta, GA 30326
Tele: (404) 418-0000
Fax: (404) 418-0044
linley@linleyjones.com
angela@linleyjones.com
                   IN THE SUPERIOR COURT OF MONROE COUNTY

                                    STATE OF GEORGIA

TEDDY CASTLEBERRY and          )
SHIRLEY CASTLEBERRY,           )
                               )                     Case No. SUCV2019000339
      Plaintiffs,              )
v.                             )
                               )
ANTHONY K. THOMAS,             )
ANTHONY THOMAS LOGISTICS, LLC, )
TOTAL QUALITY LOGISTICS, LLC,  )
and CASH LIQUIDATIONS, INC.,   )
                               )
      Defendants.              )

                                CERTIFICATE OF SERVICE

       Plaintiffs hereby certify that the undersigned has this day served opposing party with a

copy of the within and foregoing Plaintiffs’ Statement of Fact of Death via the Court’s electronic

filing system and Statutory Electronic Service addressed as follows:

       Mike O. Crawford, Esq.                           Scott W. McMickle, Esq.
       Monica Dean, Esq.                                McMickle, Kurey & Branch, LLP
       Swift Currie McGhee & Hiers                      217 Roswell Street
       1355 Peachtree Street, NE                        Suite 200
       Suite 300                                        Alpharetta, Georgia 30009
       Atlanta, Georgia 30309                           (678) 824-7800
       Mike.Crawford@swiftcurrie.com                    swm@mkblawfirm.com
       Monica.Dean@swiftcurrie.com

                 7th day of July, 2020.
       This the ____

                                             THE LINLEY JONES FIRM, P.C.


                                             ________________________________
                                             LINLEY JONES
                                             State Bar No. 403045
                                             ANGELA FORSTIE
                                             State Bar No. 940654
                                             Attorneys for Plaintiffs



                                                2
The Linley Jones Firm, P.C.
3334 Peachtree Road NE
Suite CU-2
Atlanta, GA 30326
Tele: (404) 418-0000
Fax: (404) 418-0044
linley@linleyjones.com
angela@linleyjones.com




                              3
